Citation Nr: 1734435	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  15-42 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

A right to claim the proceeds of a National Service Life Insurance Policy (NLSI) ([redacted]) for supposed errors which occurred in 1966.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel



INTRODUCTION

The Veteran served from May 1942 to June 1945 during World War Two, which included service in Normandy, France.  The Veteran was awarded decorations including a Bronze Star Medal, a Purple Heart, and a Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 decision by the United States Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania.

In June 2017 the Appellant testified at a Central Office hearing before the undersigned Veterans Law Judge (VLJ).  A transcript has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Appellant contends that the NLSI policy of the Veteran, his grandfather, is owed and payable to the Veteran's estate.  

The record in this case appears incomplete.  According to the statement of the case (SOC), when the Veteran separated from the Army, he converted his Government Insurance policy to policy [redacted]and reduced his coverage.  He continued to maintain that coverage through June 1, 1992, when he voluntarily surrendered policy [redacted] for full cash value.  In September 1965, the Veteran submitted an application for a $7,000 NLSI policy [redacted], along with a premium amount of $15.75.  The correct premium amount was $19.88, and the Veteran was notified in December 1965 that he should provide sufficient funds to cover the balance owed.  When the required premium was not received, policy [redacted] lapsed in August 1966.  The Veteran was refunded $15.75 in August 1966 and notified why the payment was returned.  The Veteran responded to that correspondence and disagreed with the decision.  According to the recitation in the SOC, VA responded to the Veteran in a September 1966 letter which provided a full explanation of the facts of the case and requested he submit supporting documentation as evidence of his contention that his [redacted] policy did not, or should not have, lapsed.  The Veteran did not respond to that notice.

The crux of the Appellant's claim appears to turn on information that may be contained in VA insurance records that have not, to this date, been located or associated with the Veteran's claims file.  The appellant alleges that the missing VA insurance records contain information that document the payment by the Veteran of the required premium, establishing a valid life insurance policy, or alternatively establish that the Veteran had properly appealed the 1966 VA determination that he had not paid the full premium amount.  Evidence of either would have an impact on the adjudication of the appellant's claim. 

During the June 2017 hearing before the undersigned VLJ, the Appellant testified extensively on his attempts and difficulties with obtaining such records.  Of particular note was the Appellant's testimony regarding an inquiry that the VA Office of General Counsel (OGC) was conducting into the propriety of the search efforts conducted for the Veteran's VA insurance records.  The record includes May 2017 correspondence from the OGC regarding their ongoing efforts in this inquiry.  

Additionally, the Board's own review of the record is negative for the cited insurance records.  The nature of the Boards de novo review means that it is the Board's responsibility to review all evidence (such as VA records identified by the Appellant).  Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record.  38 U.S.C.A. § 7104.

Obtaining these records or a formal determination that they are indeed missing or lost is necessary to a full adjudication of the appellant's claim.  Therefore, on remand the AOJ should make all possible attempts to obtain the missing VA insurance records to specifically include corresponding with the VA OGC regarding their investigation into the matter.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Using all available sources, obtain and associate with the Veteran's claims file all VA insurance records, to specifically include any and all records regarding the Veteran's National Service Life Insurance Policy ([redacted]) as identified by the Appellant.  

Document the efforts made to obtain these records along with any and all negative responses.  Specifically, document any and all correspondence with, and information obtained from, the VA Office of General Counsel regarding their investigation into attempts to locate and obtain the aforementioned records.

2.  Then, complete any development deemed necessary in light of evidence obtained pursuant to paragraph one above. 
3.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




